OPINION OF THE COURT
Per Curiam.
Order, dated February 20, 2008, affirmed, with $10 costs.
We agree, essentially for reasons stated by David B. Cohen, J., at Civil Court, that tenant demonstrated entitlement to protection under the Loft Law (Multiple Dwelling Law art 7-C). Tenant’s submissions, including the affidavits of current and former building residents, demonstrated that a portion of the subject building, formerly used for commercial purposes, was occupied as the residence or home of three or more independently living families during the original window period (Apr. 1, 1980 through Dec. 1, 1981), and that at least one unit was continuously occupied for residential purposes from the original window period through May 1, 1987 (see Multiple Dwelling Law § 281 [1], [4]). Landlord’s conclusory allegations in opposition, denying knowledge of or consent to the residential use of the premises, were insufficient to defeat summary judgment (see 545 Eighth Ave. Assoc. v New York City Loft Bd., 232 AD2d 153 [1996]; Kaufman v American Electrofax Corp., 102 AD2d 140 [1984]).
We have considered landlord’s remaining arguments and find them without merit.
McKeon, EJ., Schoenfeld and Heitleb, JJ., concur.